Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 November 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters Newburg 3d Novemr 1782
                  
                  I have been honored with your letter of the 30th ulto from Hartford.  In my last I informed your Excellency that 14 ships of the Line and 7 Frigates had sailed the 26th ulto from New York.  I have not yet heard whether the remainder have sailed—neither have I received any intelligence respecting the evacuation of Charlestown—Your Excellency may be assured I shall give you instant information when I do.
                  The September Packet has arrived at New York—nothing more has transpired than what is contained in the inclosed papers.
                  I take the liberty of committing a number of letters to your Excellency’s care—among them, one for the Marquis de Vaudreuil, which I beg you to forward to him.  I have the honor to be with perfect Esteem Yr Excellency’s Most obt and Hble servt
                  
                     Go: Washington
                     
                  
               